In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-05-294 CV

____________________


GEORGE THOMAS, Appellant


V.


SELECT PORTFOLIO SERVICING, INC., Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV 21663




MEMORANDUM OPINION
 On June 21, 2005, George Thomas filed notice of appeal.  On October 14, 2005,
the appellee, Select Portfolio Servicing, Inc., filed a motion to dismiss this appeal for lack
of jurisdiction.  The trial court signed its final judgment - an agreed order to dismiss the
case with prejudice - on December 14, 2004.  Thomas filed a motion to set aside the order
on March 11, 2005, more than thirty days from the date of judgment, and subsequently
served interrogatories and requests for production on the opposing party.  Select Portfolio
Servicing, Inc., moved to dismiss the discovery and for sanctions.  On June 22, 2005, the
trial court signed an order that dismissed Thomas's motion for want of jurisdiction, halted
discovery, and declined to impose sanctions on Thomas.    
	Notice of appeal must be filed within thirty days of judgment.  Tex. R. App. P. 
26.1.  Thomas filed the motion to set aside the order more than thirty days after judgment
and thus failed to invoke the extended timetable for perfecting appeal.  The notice of
appeal filed on June 21, 2005, did not invoke appellate jurisdiction over the judgment
signed December 14, 2004.  The trial court's order of June 22, 2005, neither modified nor
enforced the judgment.  Generally, appellate courts review only final judgments and
interlocutory orders specifically made appealable by statute.  Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).  Thomas filed his motion and the trial court entered the
order in this case after the trial court's plenary power expired.  Tex. R. Civ. P. 329b. 
Because notice of appeal was not made within thirty days of an appealable order, it failed
to invoke our jurisdiction.  Accordingly, the appellee's motion to dismiss is granted and
the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered November 17, 2005 
Before Gaultney, Kreger and Horton, JJ.